James C. Schultz, Esq. Hauppauge, New York
You have asked whether a fire district must enter into a written contract to obtain water from the fire hydrants of a water authority.
The fire district commissioners of a fire district, without an appropriation vote by the qualified voters of the district, may contract for a supply of water and for the furnishing, erection, maintenance, care and replacement of fire hydrants (Town Law, § 176 [12]). If a fire district does not have an adequate and available supply of water and cannot obtain an adequate supply by contract under section 176 (12), the fire district commissioners may lease or purchase temporary or permanent rights to utilize water and may purchase, construct or lease water supplies (id., § 176 [12-a]). With certain exceptions, expenditures for water supplies under subdivision 12-a must be authorized by the qualified voters of the district (id., §§ 176 [18], 179 [1] [e] [f]).
Although a contract is required under section 176 (12) for a fire district to obtain a supply of water through fire hydrants, there is no requirement of a written contract. We conclude that a fire district under section 176(12) of the Town Law may obtain a supply of water from the fire hydrants of a water authority by entering into a written or oral contract with the authority.